Phillips:
The petitioner appeals from the determination of a deficiency of $3,904.22 income and profits taxes for 1920, and alleges that the Commissioner erroneously denied it the right, in computing its net income subject to tax, to deduct expenditures made in the necessary repair of its enameling furnaces. Other assignments of error alleged in the petition were waived at the hearing.
FINDINGS OF FACT.
The petitioner, during the year 1920, expended $5,887.33 in relining its glazing furnaces. During the greater part of the taxable year such furnaces were in constant use and under such circumstances required relining at average intervals of 10 months. The amount so expended constitutes an ordinary and necessary expense of the petitioner’s business. The Commissioner allowed as a deduction from income only $1,000 of the amount so expended. The deficiency should be recomputed by decreasing the income as determined by the Commissioner by $4,887.33.

Decision will be entered wnder Rule 50.